
	
		I
		111th CONGRESS
		2d Session
		H. R. 6094
		IN THE HOUSE OF REPRESENTATIVES
		
			August 10, 2010
			Mr. Cassidy
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Transportation and
			 Infrastructure, for a period to be subsequently determined by
			 the Speaker, in each case for consideration of such provisions as fall within
			 the jurisdiction of the committee concerned
		
		A BILL
		To establish the National Commission on Outer Continental
		  Shelf Oil Spill Prevention.
	
	
		1.National Commission on Outer
			 Continental Shelf Oil Spill Prevention
			(a)EstablishmentThere is established in the Legislative
			 branch the National Commission on Outer Continental Shelf Oil Spill Prevention
			 (referred to in this section as the Commission).
			(b)PurposesThe purposes of the Commission are—
				(1)to examine and
			 report on the facts and causes relating to the Deepwater Horizon explosion and
			 oil spill of 2010;
				(2)to ascertain,
			 evaluate, and report on the evidence developed by all relevant governmental
			 agencies regarding the facts and circumstances surrounding the incident;
				(3)to build upon the
			 investigations of other entities, and avoid unnecessary duplication, by
			 reviewing the findings, conclusions, and recommendations of—
					(A)the Committees on
			 Energy and Natural Resources and Commerce, Science, and Transportation of the
			 Senate;
					(B)the Committee on
			 Natural Resources and the Subcommittee on Oversight and Investigations of the
			 House of Representatives; and
					(C)other Executive
			 branch, congressional, or independent commission investigations into the
			 Deepwater Horizon incident of 2010, other fatal oil platform accidents and
			 major spills, and major oil spills generally;
					(4)to make a full and
			 complete accounting of the circumstances surrounding the incident, and the
			 extent of the preparedness of the United States for, and immediate response of
			 the United States to, the incident; and
				(5)to investigate and
			 report to the President and Congress findings, conclusions, and recommendations
			 for corrective measures that may be taken to prevent similar incidents.
				(c)Composition of
			 Commission
				(1)MembersThe
			 Commission shall be composed of 10 members, of whom—
					(A)1 member shall be
			 appointed by the President, who shall serve as Chairperson of the
			 Commission;
					(B)1 member shall be
			 appointed by the majority or minority (as the case may be) leader of the Senate
			 from the Republican Party and the majority or minority (as the case may be)
			 leader of the House of Representatives from the Republican Party, who shall
			 serve as Vice Chairperson of the Commission;
					(C)2 members shall be
			 appointed by the senior member of the leadership of the Senate from the
			 Democratic Party;
					(D)2 members shall be
			 appointed by the senior member of the leadership of the House of
			 Representatives from the Republican Party;
					(E)2 members shall be
			 appointed by the senior member of the leadership of the Senate from the
			 Republican Party; and
					(F)2 members shall be
			 appointed by the senior member of the leadership of the House of
			 Representatives from the Democratic Party.
					(2)Qualifications;
			 initial meeting
					(A)Political party
			 affiliationNot more than 5 members of the Commission shall be
			 from the same political party.
					(B)Nongovernmental
			 appointeesAn individual appointed to the Commission may not be a
			 current officer or employee of the Federal Government or any State or local
			 government.
					(C)Other
			 qualificationsIt is the sense of Congress that individuals
			 appointed to the Commission should be prominent United States citizens, with
			 national recognition and significant depth of experience and expertise in such
			 areas as—
						(i)engineering;
						(ii)environmental
			 compliance;
						(iii)health and
			 safety law (particularly oil spill legislation);
						(iv)oil
			 spill insurance policies;
						(v)public
			 administration;
						(vi)oil
			 and gas exploration and production;
						(vii)environmental
			 cleanup; and
						(viii)fisheries and
			 wildlife management.
						(D)Deadline for
			 appointmentAll members of the Commission shall be appointed on
			 or before September 15, 2010.
					(E)Initial
			 meetingThe Commission shall meet and begin the operations of the
			 Commission as soon as practicable after the date of enactment of this
			 Act.
					(3)Quorum;
			 vacancies
					(A)In
			 generalAfter the initial meeting of the Commission, the
			 Commission shall meet upon the call of the Chairperson or a majority of the
			 members of the Commission.
					(B)QuorumSix
			 members of the Commission shall constitute a quorum.
					(C)VacanciesAny
			 vacancy in the Commission shall not affect the powers of the Commission, but
			 shall be filled in the same manner in which the original appointment was
			 made.
					(d)Functions of
			 Commission
				(1)In
			 generalThe functions of the Commission are—
					(A)to conduct an
			 investigation that—
						(i)investigates
			 relevant facts and circumstances relating to the Deepwater Horizon incident of
			 April 20, 2010, and the associated oil spill thereafter, including any relevant
			 legislation, Executive order, regulation, plan, policy, practice, or procedure;
			 and
						(ii)may
			 include relevant facts and circumstances relating to—
							(I)permitting
			 agencies;
							(II)environmental and
			 worker safety law enforcement agencies;
							(III)national energy
			 requirements;
							(IV)deepwater and
			 ul­tra­deep­wa­ter oil and gas exploration and development;
							(V)regulatory
			 specifications, testing, and requirements for offshore oil and gas well
			 explosion prevention;
							(VI)regulatory
			 specifications, testing, and requirements offshore oil and gas well casing and
			 cementing regulation;
							(VII)the role of
			 congressional oversight and resource allocation; and
							(VIII)other areas of
			 the public and private sectors determined to be relevant to the Deepwater
			 Horizon incident by the Commission;
							(B)to identify,
			 review, and evaluate the lessons learned from the Deepwater Horizon incident of
			 April 20, 2010, regarding the structure, coordination, management policies, and
			 procedures of the Federal Government, and, if appropriate, State and local
			 governments and nongovernmental entities, and the private sector, relative to
			 detecting, preventing, and responding to those incidents; and
					(C)to submit to the
			 President and Congress such reports as are required under this section
			 containing such findings, conclusions, and recommendations as the Commission
			 determines to be appropriate, including proposals for organization,
			 coordination, planning, management arrangements, procedures, rules, and
			 regulations.
					(2)Relationship to
			 inquiry by congressional committeesIn investigating facts and
			 circumstances relating to energy policy, the Commission shall—
					(A)first review the
			 information compiled by, and any findings, conclusions, and recommendations of,
			 the committees identified in subparagraphs (A) and (B) of subsection (b)(3);
			 and
					(B)after completion
			 of that review, pursue any appropriate area of inquiry, if the Commission
			 determines that—
						(i)those committees
			 have not investigated that area;
						(ii)the
			 investigation of that area by those committees has not been completed;
			 or
						(iii)new information
			 not reviewed by the committees has become available with respect to that
			 area.
						(e)Powers of
			 Commission
				(1)Hearings and
			 evidenceThe Commission or, on the authority of the Commission,
			 any subcommittee or member of the Commission, may, for the purpose of carrying
			 out this section—
					(A)hold such
			 hearings, meet and act at such times and places, take such testimony, receive
			 such evidence, and administer such oaths; and
					(B)require, by
			 subpoena or otherwise, the attendance and testimony of such witnesses and the
			 production of such books, records, correspondence, memoranda, papers,
			 documents, tapes, and materials;
					as the Commission or such
			 subcommittee or member considers to be advisable.(2)Subpoenas
					(A)Issuance
						(i)In
			 generalA subpoena may be issued under this paragraph
			 only—
							(I)by the agreement
			 of the Chairperson and the Vice Chairperson; or
							(II)by the
			 affirmative vote of 6 members of the Commission.
							(ii)SignatureSubject
			 to clause (i), a subpoena issued under this paragraph—
							(I)shall bear the
			 signature of the Chairperson or any member designated by a majority of the
			 Commission; and
							(II)may be served by
			 any person or class of persons designated by the Chairperson or by a member
			 designated by a majority of the Commission for that purpose.
							(B)Enforcement
						(i)In
			 generalIn the case of contumacy or failure to obey a subpoena
			 issued under subparagraph (A), the United States district court for the
			 district in which the subpoenaed person resides, is served, or may be found, or
			 where the subpoena is returnable, may issue an order requiring the person to
			 appear at any designated place to testify or to produce documentary or other
			 evidence.
						(ii)Judicial action
			 for noncomplianceAny failure to obey the order of the court may
			 be punished by the court as a contempt of that court.
						(iii)Additional
			 enforcementIn the case of any failure of any witness to comply
			 with any subpoena or to testify when summoned under authority of this
			 subsection, the Commission may, by majority vote, certify a statement of fact
			 constituting such failure to the appropriate United States attorney, who may
			 bring the matter before the grand jury for action, under the same statutory
			 authority and procedures as if the United States attorney had received a
			 certification under sections 102 through 104 of the Revised Statutes (2 U.S.C.
			 192 through 194).
						(3)ContractingThe
			 Commission may, to such extent and in such amounts as are provided in
			 appropriation Acts, enter into contracts to enable the Commission to discharge
			 the duties of the Commission under this section.
				(4)Information from
			 Federal agencies
					(A)In
			 generalThe Commission may secure directly from any Executive
			 department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality of the Federal Government, information,
			 suggestions, estimates, and statistics for the purposes of this section.
					(B)CooperationEach
			 Federal department, bureau, agency, board, commission, office, independent
			 establishment, or instrumentality shall, to the extent authorized by law,
			 furnish information, suggestions, estimates, and statistics directly to the
			 Commission, upon request made by the Chairperson, the Chairperson of any
			 subcommittee created by a majority of the Commission, or any member designated
			 by a majority of the Commission.
					(C)Receipt,
			 handling, storage, and disseminationInformation shall be
			 received, handled, stored, and disseminated only by members of the Commission
			 and the staff of the Commission in accordance with all applicable laws
			 (including regulations and Executive orders).
					(5)Assistance from
			 Federal agencies
					(A)General services
			 administrationThe Administrator of General Services shall
			 provide to the Commission on a reimbursable basis administrative support and
			 other services for the performance of the functions of the Commission.
					(B)Other
			 departments and agenciesIn addition to the assistance prescribed
			 in subparagraph (A), departments and agencies of the United States may provide
			 to the Commission such services, funds, facilities, staff, and other support
			 services as are determined to be advisable and authorized by law.
					(6)GiftsThe
			 Commission may accept, use, and dispose of gifts or donations of services or
			 property, including travel, for the direct advancement of the functions of the
			 Commission.
				(7)Postal
			 servicesThe Commission may use the United States mails in the
			 same manner and under the same conditions as departments and agencies of the
			 United States.
				(f)Public meetings
			 and hearings
				(1)Public meetings
			 and release of public versions of reportsThe Commission
			 shall—
					(A)hold public
			 hearings and meetings, to the extent appropriate; and
					(B)release public
			 versions of the reports required under paragraphs (1) and (2) of subsection
			 (j).
					(2)Public
			 hearingsAny public hearings of the Commission shall be conducted
			 in a manner consistent with the protection of proprietary or sensitive
			 information provided to or developed for or by the Commission as required by
			 any applicable law (including a regulation or Executive order).
				(g)Staff of
			 Commission
				(1)In
			 general
					(A)Appointment and
			 compensation
						(i)In
			 generalThe Chairperson, in consultation with the Vice
			 Chairperson and in accordance with rules agreed upon by the Commission, may,
			 without regard to the civil service laws (including regulations), appoint and
			 fix the compensation of a staff director and such other personnel as are
			 necessary to enable the Commission to carry out the functions of the
			 Commission.
						(ii)Maximum rate of
			 payNo rate of pay fixed under this subparagraph may exceed the
			 equivalent of that payable for a position at level V of the Executive Schedule
			 under section 5316 of title 5, United States Code.
						(B)Personnel as
			 Federal employees
						(i)In
			 generalThe staff director and any personnel of the Commission
			 who are employees shall be considered to be employees under section 2105 of
			 title 5, United States Code, for purposes of chapters 63, 81, 83, 84, 85, 87,
			 89, and 90 of that title.
						(ii)Members of
			 commissionClause (i) shall not apply to members of the
			 Commission.
						(2)Detailees
					(A)In
			 generalAn employee of the Federal Government may be detailed to
			 the Commission without reimbursement.
					(B)Civil service
			 statusThe detail of the employee shall be without interruption
			 or loss of civil service status or privilege.
					(3)Procurement of
			 temporary and intermittent servicesThe Chairperson of the
			 Commission may procure temporary and intermittent services in accordance with
			 section 3109(b) of title 5, United States Code, at rates for individuals that
			 do not exceed the daily equivalent of the annual rate of basic pay prescribed
			 for level V of the Executive Schedule under section 5316 of that title.
				(h)Compensation and
			 travel expenses
				(1)Compensation of
			 members
					(A)Non-federal
			 employeesA member of the Commission who is not an officer or
			 employee of the Federal Government shall be compensated at a rate equal to the
			 daily equivalent of the annual rate of basic pay prescribed for level IV of the
			 Executive Schedule under section 5315 of title 5, United States Code, for each
			 day (including travel time) during which the member is engaged in the
			 performance of the duties of the Commission.
					(B)Federal
			 employeesA member of the Commission who is an officer or
			 employee of the Federal Government shall serve without compensation in addition
			 to the compensation received for the services of the member as an officer or
			 employee of the Federal Government.
					(2)Travel
			 expensesA member of the Commission shall be allowed travel
			 expenses, including per diem in lieu of subsistence, at rates authorized for an
			 employee of an agency under subchapter I of chapter 57 of title 5, United
			 States Code, while away from the home or regular place of business of the
			 member in the performance of the duties of the Commission.
				(i)Security
			 clearances for Commission members and staff
				(1)In
			 generalSubject to paragraph
			 (2), the appropriate Federal agencies or departments shall cooperate with the
			 Commission in expeditiously providing to the members and staff of the
			 Commission appropriate security clearances, to the maximum extent practicable,
			 pursuant to existing procedures and requirements.
				(2)Proprietary
			 informationNo person shall
			 be provided with access to proprietary information under this section without
			 the appropriate security clearances.
				(j)Reports of
			 Commission; adjournment
				(1)Interim
			 reportsThe Commission may submit to the President and Congress
			 interim reports containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
				(2)Final
			 reportNot later than 180 days after the date of the enactment of
			 this Act, the Commission shall submit to the President and Congress a final
			 report containing such findings, conclusions, and recommendations for
			 corrective measures as have been agreed to by a majority of members of the
			 Commission.
				(3)Temporary
			 adjournment
					(A)In
			 generalThe Commission, and all the authority provided under this
			 section, shall adjourn and be suspended, respectively, on the date that is 60
			 days after the date on which the final report is submitted under paragraph
			 (2).
					(B)Administrative
			 activities before terminationThe Commission may use the 60-day
			 period referred to in subparagraph (A) for the purpose of concluding activities
			 of the Commission, including—
						(i)providing
			 testimony to committees of Congress concerning reports of the Commission;
			 and
						(ii)disseminating the
			 final report submitted under paragraph (2).
						(C)Reconvening of
			 CommissionThe Commission shall stand adjourned until such time
			 as the President or the Secretary of Homeland Security declares an oil spill of
			 national significance to have occurred, at which time—
						(i)the
			 Commission shall reconvene in accordance with subsection (c)(3); and
						(ii)the
			 authority of the Commission under this section shall be of full force and
			 effect.
						(k)Funding
				(1)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section—
					(A)$10,000,000 for
			 the first fiscal year in which the Commission convenes; and
					(B)$3,000,000 for
			 each fiscal year thereafter in which the Commission convenes.
					(2)AvailabilityAmounts
			 made available to carry out this section shall be available—
					(A)for transfer to
			 the Commission for use in carrying out the functions and activities of the
			 Commission under this section; and
					(B)until the date on
			 which the Commission adjourns for the fiscal year under subsection
			 (j)(3).
					(l)Nonapplicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5
			 U.S.C. App.) shall not apply to the Commission.
			
